Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a FINAL OFFICE ACTION in response to the applicant’s amendments dated 2/18/2022

	The status of the claims is as follows:
		Claims 8-14 and 18-20 have been withdrawn from consideration; and
		Claims 1-7 and 15-17 are herein addressed in detail below.

	The applicant’s information disclosure statement dated 2/15/2022 has been considered and a copy has been placed in the file.

	The applications SUBSTITUTE SPECIFICATION dated 2/18/2022 has been APPROVED by the Examiner.

	The applicant’s TERMINAL DISCLAIMER has been approved by the USPTO.

OBJECTIONS
	In claim 1, lines 1 and 5-6, the applicant recites “a vehicle” and “the vehicle respectively, then in claim 15, line 2, the applicant recites “a motor vehicle”.  Are these one in the same?  If so, then consistency with respect to terms/elements should be presented properly.  If not, then the applicant should clearly and positively set forth the multiple vehicle(s).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 15-17 is/are further rejected under 35 U.S.C. 103 as being unpatentable over JP 2006274679 to ISHIZAKI in view of Mizusawa et al. (2003/0093960 A1).
JP 2006274679 to ISHIZAKI discloses a side window (8) for a vehicle, having a first surface, a second surface opposite of the first surface, and a lower edge, a retaining element (2) having a contact section and a securing section to the vehicle, wherein the retaining element(2) is secured to the side window (8) on ONLY one main side of the side window (8) via connecting the contact surface to the first surface with adhesive (see figure below) [Claim 1];
Wherein the contact section is connected to the securing section via a step section and the step section causes the securing section to be offset relative to the contact section such that in an installed position, the securing section is aligned with the lower edge of the side window and is arranged in the plane of the side window (see the figure 11 below) [Claim 4];


    PNG
    media_image1.png
    347
    457
    media_image1.png
    Greyscale


Wherein the retaining element (2) has a filing opening (50) for injection adhesive [Claim 5];


    PNG
    media_image2.png
    299
    329
    media_image2.png
    Greyscale

Wherein the contact surface has a plurality of channels directed towards the filling opening (see figure 12 above) [Claims 6 and 7];
Wherein the side window (8) is an openable side window of a motor vehicle [Claim 15].

With respect to claims 1, 2, 3, 16, and 17, JP 2006274679 to ISHIZAKI fails to specifically disclose the thickness of the adhesive to be between 1-4mm and having a modulus of elasticity between 400-600MPa.
Mizusawa et al. (2003/0093960 A1) disclose a window in combination with a retainer which utilizes adhesive to secure the retainer to the window and having the thickness to be any desired thickness (see paragraph [0018]).
It would have been obvious before the effective filing date of the claimed invention to provide the adhesive of JP 2006274679 to ISHIZAKI to have a thickness between 1-4mm as taught by Mizusawa et al. (2003/0093960 A1) since the thickness of the adhesive would be a matter of design choice and to engineer the thickness of the adhesive to be between 1-4mm would allow for maximum adhesion between the retainer and the window pane surface.  Furthermore, the window and the retainer of JP 2006274679 to ISHIZAKI would operate equally as well when forming the adhesive thickness to be between 1-4mm.
With respect to adjusting the amount of Modules of elasticity to be between 400-600Mpa, it would have been obvious before the effective filing date of the claimed invention to provide the Modulus of elasticity of the adhesive of JP 2006274679 to ISHIZAKI to be between 150-600Mpa since one of ordinary skilled in the art would adjust the Modulus of elasticity to be maximized as a matter of design choice since one of ordinary skilled in the art would engineer and best range of elasticity of the adhesive in accordance with the thickness to maximize the rigidity between the surface of the glass window pane and the retainer.  Furthermore, the window and the retainer of JP 2006274679 to ISHIZAKI would operate equally as well when designing the Modulus of elasticity of the adhesive between the retainer and the first surface of the side window.

Applicant’s arguments with respect to claim(s) 1-7 and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

It should be noted that the USPTO has extended the after final pilot 2.0.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634